HELD
BY THE COURT.
That, the route necessarily including navigable waters lying between two states, and waters subject to the ebb and flow of tide, the locus is now within the jurisdiction of the court. Such actions have been sustained in this court by its familiar practice for years. That the libelant did not lose his lien by delivering the coal to the claimant in his coal yard on land. But as the bill of lading does not undertake to deliver the cargo in bulk at any specific place, it will not be implied that the owner was bound to transport it landwise across the city, or to any place of deposit from the ship, ■and there may be, at least, doubt whether that service, if expressly contracted for, would come within theprotectionof thelien,or can in any form become a ground for a maritime action; and the court will not allow the libelant to recover his charges for carting the coal from the vessel to the yard. Decree for libelant, with a reference to ascertain and report the amount due after deducting previous payments. But the price of cartage may be charged against advances made to the libelant, if clear proof is given by him that the cartage was done or paid for at the instance of the defendants.
[On appeal to the circuit court, the decree of the district court was affirmed. Case No. 10,-520.]